     Case 2:14-cr-00087-KJD-CWH Document 56 Filed 12/28/20 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                             Case No. 2:14-CR-0087-KJD-CWH
 8                                             Plaintiff,         ORDER ON MOTION FOR
                                                              SENTENCEREDUCTION UNDER 18
 9           v.                                                     U.S.C. § 3582(c)(1)(A)
                                                                (COMPASSIONATE RELEASE)
10    KENNETH JOHN MCCABE,
11                                          Defendant.
12          Presently before the Court is Defendant’s Emergency Motion for Compassionate Release
13   under the First Step Act (#51). Also before the Court is Defendant’s Motion to File Exhibit
14   Under Seal (#52). Having read and considered the motion to seal and good cause being found, it
15   is GRANTED . The Government filed a response (#55) to the motion for compassionate release.
16   Considering the statutory factors, the Government does not oppose the motion for compassionate
17   release.
18           The government requests that before Mr. McCabe is released, he be quarantined for 14
19   days and be given medical clearance, consistent with BOP policy, before any release order takes

20   effect, to minimize the possibility of any spread of COVID-19 from McCabe to the public.

21          IT IS THEREFORE ORDERED that Defendant’s unopposed motion for compassionate

22   release (#51) is GRANTED.

23           IT IS FURTHER ORDERED that the Court reduces Defendant’s 87-month sentence to

24   TIME-SERVED, making him eligible for immediate release.

25          IT IS FURTHER ORDERED that upon release from imprisonment, Defendant McCabe

26   shall remain on lifetime supervised release and shall be subject to the conditions of supervision

27   previously imposed by the sentencing Court.

28
     Case 2:14-cr-00087-KJD-CWH Document 56 Filed 12/28/20 Page 2 of 2



 1             IT IS FURTHER ORDERED that McCabe’s release be delayed 14 days to ensure a
 2   sufficient period of quarantine and he shall be given medical clearance, consistent with BOP
 3   policy, before any release order takes effect, to minimize the possibility of any spread of
 4   COVID-19 from McCabe to the public.

 5             IT IS FURTHER ORDERED that during Mr. McCabe’s quarantine period, the time be
 6   used to verify defendant’s residence and/or establishment of a release plan, to make appropriate

 7   travel arrangements, and to ensure the defendant’s safe release. The defendant shall be released

 8   as soon as the quarantine period is over and a residence is verified or a release plan is

 9   established, appropriate travel arrangements are made, and it is safe for the defendant to travel.

10   There shall be no delay in ensuring travel arrangements are made. If more than fourteen days are

11   needed to make appropriate travel arrangements and ensure the defendant’s safe release, the
     parties shall immediately notify the court and show cause why Defendant’s release should not be
12
     stayed.
13
               IT IS SO ORDERED.
14
15   DATED this 28th day of December, 2020
16
17
                                    _____________________________
18
                                    Kent J. Dawson
19                                  United States District Judge

20
21
22
23
24
25
26
27
28



                                                     -2-
